Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/21/2020.   
Claims 15-32 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 19-26 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 19, 25 and 31 recite “a surface of the circuit board where the power supplying-side terminal is located”.  It is vague and indefinite since the recitation implies as if the power supplying-side terminal is located.   The applicant discloses the power supplying-side terminal (38, Fig. 11) is located in the direction of the surface (upper surface) of the circuit board, but not attached to the circuit board.   Claim 20 is depending to claim 19. Claim 26 is depending to claim 25. Claim 32 is depending to claim 31.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-32 are rejected under 35 U.S.C. 103 as being unpatentable over ASAO et al (WO 2016046898 A1, CN 106605336 A, IDS) in view of HASHIMOTO et al (US 20100052449 A1, same as JP 2010063242 A, IDS).  

As for claim 15, ASAO discloses an electric drive device comprising: 
an electric motor (50) driving a mechanical control element; and 
an electronic control device (10) provided at an opposite side to an output shaft of the electric motor and configured to control the electric motor, the electronic control device having: 
an ECU housing (15) connected to a motor housing (10, 55) that accommodates therein the electric motor; and 
an electronic control unit (components listed below in the 15) accommodated in the ECU housing and configured to control the electric motor, 
wherein the electronic control unit has: 
a power supplying-side terminal (20a) structured to supply power; and 
a power receiving-side terminal (18) structured to receive the power from the power supplying-side terminal for power supply to a circuit unit mounted on a circuit board (11), 
wherein the power supplying-side terminal (20a) has: 
a power supplying-side hanging portion (20) that extends toward a surface of the circuit board; 

a power supplying-side standing portion (20a at 27) that is bent from the power supplying-side extending portion and extends in a direction away from the circuit board, 
the power receiving-side terminal (18) has: 
a power receiving-side extending portion (lower portion) that is connected to a wiring pattern of the circuit board; and 
a power receiving-side standing portion (upper portion) that extends in the direction away from the circuit board, and 
the power supplying-side standing portion and the power receiving-side standing portion overlap each other, and connected (27) to each other so as to have electrical continuity.  
ASAO failed to teach the power receiving-side terminal (18) has: a power receiving-side extending portion (lower portion) that extends outwards along the surface of the circuit board; and a power receiving-side standing portion (upper portion) that is bent from the power receiving-side extending portion and extends in the direction away from the circuit board. 
HASHIMOTO teaches a connection, such that power receiving-side terminal (230BP, Figs. 5, 8, 14-15) has: a power receiving-side extending portion (lower horizontal portion) that is connected to a wiring pattern (WP) of circuit board (240) and extends outwards along the surface of the circuit board; and a power receiving-side standing portion (upper vertical portion) that is bent (it shows a few times) from the 
Examiner regards it is matter of terminal shape change.  It would have been an obvious matter of design choice, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

As for claim 16, ASAO as combined discloses the electric drive device as claimed in claim 15, wherein: each of the power supplying-side terminal and the power receiving-side terminal is formed by a flat plate terminal (FIGS.), and HASHIMOTO teaches top end portions of the power supplying-side standing portion of the power supplying-side terminal and the power receiving-side standing portion of the power receiving-side terminal are joined together as a welded connecting portion (27, TIG welding).
As for claim 17, ASAO as combined discloses the electric power steering device as claimed in claim 16, wherein: the power supplying-side standing portion of the power supplying-side terminal is located at an inner side in the radial direction with respect to the power receiving-side standing portion of the power receiving-side terminal, and the power receiving-side standing portion of the power receiving-side terminal is located at an outer side in the radial direction with respect to the power supplying-side standing 
As for claim 18, ASAO as combined discloses the electric power steering device as claimed in claim 17, wherein: the power supplying-side standing portion of the power supplying-side terminal extends in the direction away from the circuit board of the power supply circuit unit at a position where the power supplying-side standing portion does not extend outwards over an outer peripheral edge of the circuit board of the power supply circuit unit (best see HASHIMOTO, Fig. 8).  
As for claim 19, ASAO as combined discloses the electric drive device as claimed in claim 15, wherein: the power receiving-side terminal is placed on a surface (upper surface) of the circuit board where the power supplying-side terminal is located.  It is interpreted such that the applicant discloses the power supplying-side terminal (38, Fig. 11) is located in the direction of the surface (upper surface) of the circuit board.  
As for claim 20, ASAO as combined discloses the electric drive device as claimed in claim 19, wherein: the power receiving-side extending portion of the power receiving-side terminal is bent, and has a folded shape (as a result of multiple bent).

As for claim 21, ASAO discloses an electric drive device comprising: 
a motor housing (10, 55) accommodating therein an electric motor (50) that drives a mechanical control element; and 
an electronic control unit (components listed below in ECU housing 15) provided at an end surface portion side of the motor housing which is an opposite side to an output shaft portion of a rotation shaft of the electric motor (see Figs.), 

wherein a power-conversion-circuit heat releasing section and a power-supply-circuit heat releasing section (it is obvious that electronic components produced a heat, small or large) are formed at the end surface portion of the motor housing, and 
the power conversion circuit unit is set on the power-conversion-circuit heat releasing section and the power supply circuit unit is set on the power-supply-circuit heat releasing section, 
the control circuit unit is mounted on a circuit board (11) for the control circuit unit and the power supply circuit unit (17) is mounted on a circuit board (31) for the power supply circuit unit, and 
each of the circuit boards is set in a radial direction orthogonal to the rotation shaft of the electric motor so as to be stacked in a direction of the rotation shaft of the electric motor (see Figs.), 
the connector case has a power supplying-side terminal (20a) structured to supply power to the power supply circuit unit, and 
the power supply circuit unit has a power receiving-side terminal (18) structured to receive the power from the power supplying-side terminal for power supply to the power supply circuit unit mounted on the circuit board (11) for the power supply circuit unit, 
the power supplying-side terminal (20a) has: 

a power supplying-side extending portion (21) that is bent from the power supplying-side hanging portion and extends outwards along the surface of the circuit board of the power supply circuit unit; and 
a power supplying-side standing portion (20a at 27) that is bent from the power supplying-side extending portion and extends in a direction away from the circuit board of the power supply circuit unit, 
the power receiving-side terminal (18) has: 
a power receiving-side extending portion (lower portion) that is connected to a wiring pattern of the circuit board of the power supply circuit unit (17); and 
a power receiving-side standing portion (upper portion) that extends in the direction away from the circuit board of the power supply circuit unit, and 
the power supplying-side standing portion and the power receiving-side standing portion overlap each other, and connected (27) to each other so as to have electrical continuity. 
ASAO failed to teach the power receiving-side terminal (18) has: a power receiving-side extending portion (lower portion) that extends outwards along the surface of the circuit board; and a power receiving-side standing portion (upper portion) that is bent from the power receiving-side extending portion and extends in the direction away from the circuit board. 
HASHIMOTO teaches a connection, such that power receiving-side terminal (230BP, Figs. 5, 8, 14-15) has: a power receiving-side extending portion (lower 
Examiner regards it is matter of terminal shape change.  It would have been an obvious matter of design choice, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

As for claim 22, ASAO as combined discloses the electric drive device as claimed in claim 21, wherein: each of the power supplying-side terminal and the power receiving-side terminal is formed by a flat plate terminal (FIGS.), and HASHIMOTO teaches top end portions of the power supplying-side standing portion of the power supplying-side terminal and the power receiving-side standing portion of the power receiving-side terminal are joined together as a welded connecting portion (27, TIG welding).
As for claim 23, ASAO as combined discloses the electric power steering device as claimed in claim 22, wherein: the power supplying-side standing portion of the power supplying-side terminal is located at an inner side in the radial direction with respect to 
As for claim 24, ASAO as combined discloses the electric power steering device as claimed in claim 23, wherein: the power supplying-side standing portion of the power supplying-side terminal extends in the direction away from the circuit board of the power supply circuit unit at a position where the power supplying-side standing portion does not extend outwards over an outer peripheral edge of the circuit board of the power supply circuit unit (best see HASHIMOTO, Fig. 8).  
As for claim 25, ASAO as combined discloses the electric drive device as claimed in claim 24, wherein: the power receiving-side terminal is placed on a surface (upper surface) of the circuit board where the power supplying-side terminal is located.  It is interpreted such that the applicant discloses the power supplying-side terminal (38, Fig. 11) is located in the direction of the surface (upper surface) of the circuit board.  
As for claim 26, ASAO as combined discloses the electric drive device as claimed in claim 25, wherein: the power receiving-side extending portion of the power receiving-side terminal is bent, and has a folded shape (as a result of multiple bent).

As for claim 27, ASAO in view of HASHIMOTO teaches (refer description in claim 21) an electric power steering device (HASHIMOTO) comprising: 

an aluminum-based metal-made motor housing [0007-0009, 0050-0055] (HASHIMOTO) accommodating therein the electric motor; 
an electronic control unit provided at an end surface portion side of the motor housing which is an opposite side to an output shaft portion of a rotation shaft of the electric motor (see Figs.), 
the electronic control unit having a control circuit unit, a power supply circuit unit, a power conversion circuit unit, which are configured to drive the electric motor, and a connector case structured to supply power to the power supply circuit unit (see description in claim 21); and 
a metal-made metal cover (250) [0052] covering the electronic control unit, 
wherein a power-conversion-circuit heat releasing section and a power-supply-circuit heat releasing section are formed at the end surface portion of the motor housing, and the power conversion circuit unit is set on the power-conversion-circuit heat releasing section and the power supply circuit unit is set on the power-supply-circuit heat releasing section, the control circuit unit is mounted on a circuit board for the control circuit unit and the power supply circuit unit is mounted on a circuit board for the power supply circuit unit, and 
each of the circuit boards is set in a radial direction orthogonal to the rotation shaft of the electric motor so as to be stacked in a direction of the rotation shaft of the electric motor, 

the power supplying-side terminal has: a power supplying-side hanging portion that extends toward a surface of the circuit board of the power supply circuit unit; 
a power supplying-side extending portion that is bent from the power supplying-side hanging portion and extends outwards along the surface of the circuit board of the power supply circuit unit; and 
a power supplying-side standing portion that is bent from the power supplying-side extending portion and extends in a direction away from the circuit board of the power supply circuit unit, 
the power receiving-side terminal has: 
a power receiving-side extending portion that is connected to a wiring pattern of the circuit board of the power supply circuit unit and extends outwards along the surface of the circuit board of the power supply circuit unit; and 
a power receiving-side standing portion that is bent from the power receiving-side extending portion and extends in the direction away from the circuit board of the power supply circuit unit, and 
the power supplying-side standing portion and the power receiving-side standing portion overlap each other, and connected to each other so as to have electrical continuity (see description in claim 21).

As for claim 28, ASAO as combined discloses the electric drive device as claimed in claim 27, wherein: each of the power supplying-side terminal and the power receiving-side terminal is formed by a flat plate terminal (FIGS.), and HASHIMOTO teaches top end portions of the power supplying-side standing portion of the power supplying-side terminal and the power receiving-side standing portion of the power receiving-side terminal are joined together as a welded connecting portion (27, TIG welding).
As for claim 29, ASAO as combined discloses the electric power steering device as claimed in claim 28, wherein: the power supplying-side standing portion of the power supplying-side terminal is located at an inner side in the radial direction with respect to the power receiving-side standing portion of the power receiving-side terminal, and the power receiving-side standing portion of the power receiving-side terminal is located at an outer side in the radial direction with respect to the power supplying-side standing portion of the power supplying-side terminal (best see HASHIMOTO, Fig. 8). 
As for claim 30, ASAO as combined discloses the electric power steering device as claimed in claim 29, wherein: the power supplying-side standing portion of the power supplying-side terminal extends in the direction away from the circuit board of the power supply circuit unit at a position where the power supplying-side standing portion does not extend outwards over an outer peripheral edge of the circuit board of the power supply circuit unit (best see HASHIMOTO, Fig. 8).  
As for claim 31, ASAO as combined discloses the electric drive device as claimed in claim 30, wherein: the power receiving-side terminal is placed on a surface 
As for claim 32, ASAO as combined discloses the electric drive device as claimed in claim 31, wherein: the power receiving-side extending portion of the power receiving-side terminal is bent, and has a folded shape (as a result of multiple bent).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/JOHN K KIM/           Primary Examiner, Art Unit 2834